Citation Nr: 0732401	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  98-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to increased evaluations for post-traumatic 
stress disorder (PTSD), initially evaluated as 10 percent 
disabling from December 5, 1988 and as 50 percent disabling 
from February 10, 1997.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD and 
assigned a 10 percent evaluation effective December 5, 1988, 
the date the veteran submitted an application to reopen a 
previously denied claim of entitlement to service connection 
for this disorder.  In a January 1999 action (and during the 
course of this appeal), the RO increased this evaluation to 
50 percent, effective February 10, 1997.

In a June 2000 decision, the Board denied this claim, and 
thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).

In October 2000, while the case was pending before the Court, 
the veteran's attorney and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's June 2000 decision, and requested that the case be 
remanded to the Board for further development and 
readjudication in accordance with the motion.

In late October 2000, the Court granted the motion, vacated 
the Board's June 2000 decision, and remanded the case to the 
Board.  The Board then remanded the case to the RO in April 
2001.  

In September 2003, the Board again denied the veteran's 
appeal.  The veteran appealed this determination, and, in 
March 2005, the Court granted a joint motion for remand 
submitted by the Office of General Counsel and the veteran's 
attorney.

The Board has since requested and received an independent 
medical opinion addressing the matter on appeal.  The veteran 
has been notified of this opinion and waived RO consideration 
of it in June 2007.  See 38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The veteran's PTSD has been shown to be productive of severe 
occupational and social impairment during the entire pendency 
of this appeal; moreover, as of December 1995 (exact date not 
specified), this disorder has been shown to render the 
veteran demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD as 
of December 5, 1988, and a 100 percent evaluation as of 
December 1, 1995, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examinations 
addressing his PTSD.  Moreover, there is no indication from 
the claims file of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board notes that efforts to 
obtain Social Security Administration records were 
unsuccessful, as confirmed in a February 2003 response from 
that agency.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the appealed rating 
decision was issued several years prior to enactment of the 
VCAA, and the veteran's claim was readjudicated in several 
subsequent Supplemental Statements of the Case.   
Accordingly, there remain no procedural concerns in view of 
the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a January 
1999 rating decision that he had been assigned the current 
evaluations as of the noted effective dates.  Particularly in 
view of the substantially favorable determinations taken 
below, the Board finds that this action satisfies VA's 
requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of this appeal, the applicable diagnostic 
criteria have been substantially revised, with the new 
criteria applicable only as of the date of the revision 
described below.

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), a 10 percent disability evaluation encompassed 
situations where PTSD causes emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment. 

A 30 percent disability evaluation contemplated situations 
where PTSD causes definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms that result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. 

The Court in Hood v. Brown, 4 Vet. App. 301 (1993), stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(d)(1).

Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation.  
38 U.S.C.A. § 7104(c).

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

A 100 percent disability evaluation was assigned in 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment. 

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised provisions 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007), PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication, warrants a 10 percent 
disability evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, service connection was established for PTSD in 
the appealed April 1997 decision.  This decision was based in 
part on information provided by the veteran and partially 
confirmed by the United States Army and Joint Services 
Environmental Support Group (ESG) (now the United States 
Joint Services Records Research Center (JSRRC) to the effect 
that, while serving in Vietnam, he witnessed three fellow 
servicemen sustain burn injuries when a powder charge 
accidentally went off, and that his unit (stationed at Long 
Binh) came under attack in February 1968.   An evaluation of 
10 percent was assigned for this disorder, effective from 
December 5, 1988. 

Given the gap in time between the assigned effective date and 
the appealed rating decision, the Board has considered all 
relevant evidence dating from the entire pendency of this 
appeal.

In October 1988, a psychiatric evaluation was conducted by 
Robert L. Eisler, M.D.  The report of this evaluation 
reflects that the veteran was married with three children, 
and that he was then unemployed.  It was noted that he had 
worked for 13 years with one company and that after they 
closed, he took a few short-term minor jobs.  The veteran was 
described as fairly well dressed and groomed, uncooperative, 
and as showing significant loose associations and a flattened 
affect.  He seemed to the examiner to be of average 
intelligence.  He was also noted to be delusional, described 
flashbacks and startle response (to lightening and 
helicopters), but denied survivor guilt and problems 
sleeping.  He was found to have poor concentration and 
memory, but no dementia.  He was diagnosed with a 
schizoaffective disorder, PTSD, and alcohol dependence.  His 
prognosis was noted to be poor, but he was found to be able 
to handle his affairs.  A Global Assessment of Functioning 
(GAF) score of 20 was assigned.

During his September 1989 RO hearing, the veteran testified 
that he felt a sense of hopelessness and had nightmares 
related to Vietnam.  He noted that certain things made him 
think about Vietnam (including helicopters and the smell of 
burning wood).

In September 1994, the veteran admitted to Butler Memorial 
Hospital for alcohol and drug detoxification.  The report of 
this admission indicates that he had no psychotic symptoms 
during his stay, but he continued to be dysthymic in mood.  
He was discharged in October 1994 with diagnoses including 
continuous alcohol dependence, PTSD, and recurrent major 
depression with psychotic features in remission.  It was 
noted that he had been on Social Security disability for 
seven years.  His psychosocial stressor was noted to be 
moderate to severe.  A GAF score of "30/50" was assigned.

The veteran was seen at the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania in February 20, 1996 for an initial 
evaluation, at which time he reported that he felt energetic 
and had been losing weight, but had also been hearing songs 
in his head that bothered him.  His wife attended this 
evaluation and stated that he had been acting increasingly 
hyperactive.  She also reported that he had been behaving in 
a destructive manner, had been caught stealing, and had been 
spending a lot of money.  Upon mental status examination, the 
veteran was found to be adequately groomed, and his speech 
was generally relevant and coherent but somewhat rapid in 
pace.  His mood appeared elevated, his affect was broad, and 
he admitted to a very erratic sleep pattern.  He denied 
suicidal and homicidal ideation at the time, and no specific 
delusions were elicited.  Judgment and insight appeared 
limited.  As a result of this evaluation, the veteran was 
diagnosed with bipolar disorder, provisional, rule out 
alcohol abuse.  The veteran was recommended for an acute 
psychiatry admission for close observation "due to his 
recent destructive behavior in his home and need for 
stabilization on medication."

A further evaluation was conducted on the same date, the 
report of which indicates that the veteran reported decreased 
sleep during recent weeks, with variable fatigue.  He 
reported that his mood and appetite were good, and he had 
been having a lot of racing thoughts.  He also reported 
recurrent episodes of depression over the years.  The 
examiner noted that "his last job was as a truck driver in 
12/95."  On mental status examination, the veteran was alert 
and oriented times three, his affect was appropriate to 
content, he appeared in good spirits, and he was in no acute 
distress.  His knowledge and recall were good, and his speech 
was appropriate, clear, and relevant to content.  He again 
denied suicidal or homicidal ideation or intent and denied 
both auditory and visual hallucinations.  No delusional 
content could be elicited.  Based on these findings, the 
veteran was diagnosed with depression, with moderate 
psychosocial stressors.  A GAF score of 50 was noted.

In March 1996, the veteran was admitted to a VA facility for 
hospitalization.  He presented with mild agitation, and his 
only complaint was of poor sleep.  He denied hallucinations, 
suicidal ideations, and ideas of hurting others.  No 
delusions were elicited.  During the course of this 
admission, the veteran appeared to be anxious.  A mental 
status examination on discharge a week later found him to be 
clean, neat, alert, and oriented times three.  His speech was 
relevant, coherent, spontaneous, and mildly pressured, and 
his affect was appropriate to this speech.  His appetite was 
good, as was sleep with medication (he did note occasional 
trouble getting to sleep at night).  The veteran was not 
irritable, did not dwell on the past, and his energy level 
was normal.  He again denied suicidal and homicidal 
ideations, no delusions were elicited, and there was nothing 
in his speech or behavior to indicate a psychosis.  His 
insight and judgment were fair, although he was noted to be 
somewhat impulsive.  On discharge, the veteran was diagnosed 
with bipolar affective disorder, with moderate psychosocial 
stressors, and a GAF score of 50 was indicated.

Subsequent VA records reflect that the veteran reported for 
individual and group therapy in March and April 1996.  The 
veteran was examined by a VA social worker on March 1996, at 
which time he complained of feeling restless but reported a 
decrease in anxiety and depressive symptoms.  He related that 
he had nightmares once a month, thought avoidance, and 
feelings associated with Vietnam.  He also reported a 
continued loss of interest and a decrease in exaggerated 
startle response.  Additionally, he indicated that his sleep 
was impaired but that he was sleeping six hours a night.  On 
mental status examination, the veteran's judgment and insight 
were found to be fair, and his speech was normal in 
intensity.  His verbal IQ was informally determined to be in 
the normal range, and his memory seemed intact.  He was 
diagnosed with provisional bipolar disorder, single episode, 
mixed, PTSD in partial remission, and rule out alcohol abuse 
and dependence, with moderate psychosocial stressors.  A GAF 
score of 45 was indicated.  The social worker noted that 
"[v]ocational issues will not be addressed since at this 
time he is on Social Security Disability."  

Two VA psychiatric examinations were conducted in February 
1997.  The report of a February 10, 1997 examination reflects 
that the veteran reported startle reaction to helicopters and 
the sound of thunder, nightmares once a week, avoidance of  
crowds, and irritability.  He also reported trouble falling 
and staying asleep, and that he has been very depressed 
lately.  Also, he noted that he lost jobs because he would 
become either irritated and angry with coworkers, was too 
slow, or, as "recently" was the case, was so energized he 
became hyperactive and careless, and injured a coworker.  
Despite this comment, the examiner indicated that the veteran 
had "really not worked at anything of a substantive nature 
since 1982" and had been in receipt of Social Security 
Administration disability benefits since 1987.  

Clinical observations included that the veteran was alert and 
seemed oriented in all three spheres, that he was in good 
contact with reality, and that he relied on his spouse to 
provide details of remote and recent past experiences.  He 
seemed loose in his cognitive thinking, and blank and bland 
in his affect.  Further, the veteran's memory and intellect 
appeared to be somewhat scattered and impaired due to 
difficulty in concentration and attention.  The examiner's 
clinical impressions were those of PTSD, which was moderate 
to severe, as well as a schizoaffective disorder rather than 
a bipolar disorder.

The veteran was diagnosed with these disorders, as well as 
alcohol abuse and dependence in partial remission, and a 
mixed personality disorder, among other physical ailments.  A 
GAF score of between 60 to 65 was indicated overall, but with 
the examiner noting that the veteran showed moderate to 
occasionally very severe impairments in social and 
occupational adaptability that would reduce the GAF score to 
a low of 30 or 40 when the veteran was actively psychotic.  
Based on PTSD symptoms alone, the examiner noted that the 
veteran's GAF score was around 70.

Finally, the examiner summed the examination report up by 
stating that the veteran indeed had PTSD, the symptoms of 
which were not merely part of his schizoaffective disorder, 
and that these PTSD symptoms alone presented him with 
considerable impairments in social and occupational 
adaptability in terms of his irritability, social distance, 
startle reaction, sleep disturbance, and nightmares.

The report of a February 21, 1997, examination indicates that 
the veteran again reported having held numerous jobs since 
1982 and losing them secondary to depression, poor 
concentration, and a lack of energy.  He noted that his most 
recent job was as a truck driver, and that this job ended 
about a year ago.  The job had lasted only a few months due 
to the veteran's inability to concentrate due to depression, 
poor concentration, and lack of energy.

Subjective complaints included depression, feelings of 
hopelessness and pessimism about the future, sleep 
disturbance (the examiner pointed out the veteran was 
diagnosed with moderate to severe sleep apnea in 1994), a 
history of nightmares, restlessness, a lack of energy, and an 
inability to concentrate.  The veteran and his spouse agreed 
that he experienced frequent bouts of anxiety, irritability, 
and anger.  He added that he experienced episodic intrusive 
thoughts and recollections of Vietnam and that he had 
hallucinations of traumatic events that occurred there.

Objective findings included that the veteran's language was 
fluent, relevant, and spoken at a normal rate.  His 
motivation seemed adequate, and he was alert, oriented, and 
attentive.  His concentration and attention were adequate, 
and his affect was generally anxious, but bright and 
appropriate.  No florid disruption of thought process was 
noted, nor psychotic symptoms observed, and the veteran 
denied obsessive-compulsive symptoms.

As a result of this examination, the veteran was diagnosed 
with PTSD, a mood disorder not otherwise specified, and 
alcohol abuse, among other physical ailments, and GAF Scale 
score of 33 was given.  The examiner's opinion was that the 
veteran suffered from PTSD as well as a significant affective 
disorder exacerbated by alcohol abuse.  

In a March 1997 addendum to this examination report, the 
examiner noted that the veteran's GAF score was between 65-70 
solely for PTSD, and that the score of 33 represented a level 
of functioning when the veteran became severely depressed 
and/or psychotic.  He added that symptoms solely associated 
with the veteran's PTSD included recurrent nightmares, 
hallucinations, intrusive thoughts about Vietnam, and 
physiological reactivity.

A private psychological evaluation was conducted in November 
1997, the report of which indicates that the veteran had been 
married for twenty-five years and resided with his spouse and 
a daughter.  In terms of employment, it was noted that 
"[h]is last position was in 1995."  On mental status 
examination, the veteran was adequately attired and his 
overall hygiene noted to be good, and he made good eye 
contact.  He seemed anxious and a tendency towards isolation 
was suggested.  His speech was pressured, with a flat affect 
and depressed mood, and he reported visual hallucinations in 
1985.  The veteran was also noted to have some recall 
difficulty, and admitted a suicidal ideation historically; he 
admitted a homicidal thought towards a neighbor.  As a result 
of this evaluation, the veteran was diagnosed with PTSD, 
bipolar disorder, and alcohol dependence.  A GAF score of 50 
was indicated.  The psychologist indicated that the veteran's 
prognosis "would be deemed poor in terms of higher level 
functioning and personality integration."  

In March 1998 the veteran presented at the VA clinic looking 
disheveled but appeared to be clean.  He reported that he 
felt good, no longer anxious or angry, and was diagnosed with 
chronic, severe PTSD.  The notation of severe PTSD is 
indicated in several treatment records from that month.  In 
April 1998, he reported that he was having sleep difficulty 
and was becoming irritable.  He related that his mood was 
unstable and that he was verbally aggressive with his wife.  
His judgment was impaired in social situations, and he 
related that it was difficult to relate to any of the members 
of his family because he feels that he does not understand 
them.  He was diagnosed with chronic, severe PTSD.  Similar 
diagnoses were noted in records dated in August and September 
1998.  In October 1998, he reported that he was sleeping well 
and had no suicidal or homicidal thoughts.

During a November 1998 RO hearing, the veteran testified that 
he had lost his motivation, and that he did not get along 
with his spouse, having frequent outbursts of anger.  He 
testified that his relationship with his children was 
"distant."  The veteran noted that he had no friends 
outside of family members, and that he rarely left his home, 
except to go to PTSD counseling or occasionally to a store.  
He noted that he got panic attacks when in crowds, and that 
he had flashbacks - and on one occasion a hallucination - 
about Vietnam.  He testified that he worked steadily until 
1982 (when the company he worked for shut down) and had five 
different jobs from 1982 to 1986.  He noted that he most 
recently worked in 1994, but was fired after a confrontation 
with his boss.  He indicated that at that time he "tried my 
best to get a part-time job, which I did," but did not 
provide further specificity as to the hours worked or salary.  
He also described holding five jobs between 1982 and 1988.  
The veteran's spouse added that the veteran did not bathe on 
a daily basis, was argumentative, isolated himself, and had 
memory and concentration problems.

According to VA mental health clinic records, in January 1999 
the veteran presented with complaints of memory lapses and 
again denied suicidal and homicidal ideation.  He was 
diagnosed with chronic PTSD.  About a week later he was again 
seen in the clinic, and it was noted that he was quite 
disabled by PTSD but that he also carried a diagnosis of 
depression.  The examiner noted that the veteran had a fair 
amount of psychological problems, in that he tended to 
withdraw and have frequent outbursts of anger, and complained 
of marital problems.  He was assessed with stable, persisting 
psychological problems.  In February 1999 the veteran 
reported being slightly depressed, denied suicidal and 
homicidal ideation, and noted that he was sleeping fairly 
well.

In a January 1999 rating action, the disability evaluation 
for PTSD was increased to 50 percent, effective February 10, 
1997.

In March 1999, the veteran was seen at a VA facility 
complaining of anxiety and panic attacks, in addition to 
family problems.  On mental status examination, he was alert 
and oriented, his mood was depressed and anxious, and speech 
was somewhat tangential without evidence of psychosis.  He 
appeared disheveled and dressed sloppily, but his hygiene 
otherwise appeared adequate.  Insight was poor, and judgment 
was noted to be marginal.

In November 2000, the veteran complained of needing time 
alone with his family and reported a desire to isolate 
himself.  He was diagnosed with bipolar affective disorder 
and a GAF score of 50 was indicated.

In December 2000, the veteran reported continued social 
isolation, and in January 2001 his affect was reported to be 
light, his thought process tangential, and he denied 
hallucinations, suicidal and homicidal ideations.  In 
February 2001, his mood was good, and in March 2001 he 
reported that he was getting along well with his family.  
Bipolar disorder, PTSD, and recurrent depression were 
variously diagnosed during these months, and GAF scores of 50 
were indicated.

Mental health clinic records further reflect that, in April 
2001, the veteran reported that he was irritable and very 
anxious, and that his thoughts were racing.  He again denied 
suicidal and homicidal ideations.  He was again diagnosed 
with bipolar disorder and PTSD.  In May 2001, he reported 
less anxiety since resuming medication, and his mood was less 
expansive.  In June 2001, the veteran again discussed his 
reclusiveness, and a GAF score of 50 was again indicated.

In a June 2001 letter, an acquaintance of the veteran's, who 
claimed to have a bachelor's degree in psychology and a 
master's degree in counseling, described the veteran's 
psychiatric history and noted that currently he was socially 
withdrawn, had difficulty with anger management, and had 
intrusive recollections.  She related that the complexities 
and intricacies of his diagnoses (schizophrenia, PTSD, 
depression) had impaired his functioning and ability to care 
for himself and fit in socially.  Furthermore, she indicated 
that the veteran could become a danger to himself and others.  
Due to his judgment, explosive anger, and risk-taking 
behavior, most others did not feel safe working around him.

During a mental health clinic visit in September 2001, the 
veteran lamented over the status of his marriage, and his 
thoughts were noted to be more organized since returning to 
medication.  He was noted to have delusional beliefs.  

A VA psychiatric examination was accomplished in late 
November 2001.  After reviewing the veteran's medical 
history, the examiner was of the opinion that the veteran's 
main psychiatric disorder was a schizoaffective disorder 
rather than a bipolar disorder; he also noted the veteran's 
length history of alcohol dependence. Presently, it was noted 
that the veteran had no sleep difficulty and no nightmares, 
but occasional recollections of the war.  Further, he was 
noted to be socially isolated, and described himself as 
irritable, angry, threatening and aggressive, but not 
assualtive.  The veteran was reportedly unnerved by war 
movies and loud noises.

On mental status examination, the veteran was alert, 
oriented, and seemingly in good contact with the more routine 
aspects of reality, as he was not showing any overt secondary 
symptoms of psychosis.  He appeared to exhibit considerable 
emotional lability and agitation, and his conversation tended 
to be somewhat labile and tangential, though never far afield 
from his effort to describe his situation.  It was noted that 
the veteran appeared to be significantly depressed, anxious, 
and uptight; his affect was under-responsive and sluggish; 
and he was essentially withdrawn for the world.  The examiner 
noted that his anger and aggression went far beyond PTSD.  
Further, his memory and intellect were noted to be above 
average capacity, and though while generally intact, he was 
noted to have episodes of confusion, impaired concentration, 
and impaired memory function as a result of psychosis.

In concluding the examination report, the examiner noted that 
the overall clinical impression was that of a schizoaffective 
disorder that was quite severe but currently in decent 
remission from secondary symptoms of alcohol dependence.  
There was likewise a history of PTSD of moderate to 
occasionally moderately severe intensity though mutually 
aggravating with the schizoaffective disorder and which 
provided some of the previous hallucinations and concerns 
along paranoidal lines.  A GAF score of 65 was given as 
related to his PTSD with related alcohol dependence, the 
examiner again pointing out that the bulk of the veteran's 
psychiatric difficulty stemmed from his schizoaffective 
disorder.

In December 2001, the veteran was seen at a VA facility with 
feelings of isolation and depression.  A few weeks later his 
mood was dysphoric, his affect angry, and his speech 
tangential, and his insight limited.  GAF scores of 50 were 
indicated, and he was diagnosed with PTSD and a bipolar 
affective disorder.  In February 2002, the veteran described 
grandiose delusions and acknowledged having racing thoughts, 
and again denied suicidal and homicidal ideations.  The 
veteran reported in March 2002 and was recommended for 
hospital admission because of increased anxiety and 
noncompliance with medication.  At the time, the veteran 
denied auditory and visual hallucinations as well as suicidal 
and homicidal ideations.  

In May 2002, the veteran described a lack of motivation, 
decreased mood, and poor concentration, and again denied 
suicidal and homicidal ideations.  In the same month, the 
veteran's psychiatrist noted treatment for schizoaffective 
disorder, PTSD, and alcohol abuse but noted that alcohol 
abuse was in remission.  The veteran was currently under 
"aggressive treatment with medication and therapy."  
Despite these efforts, the examiner found the veteran to be 
totally disabled from any type of employment.  In June 2002, 
it was noted that his speech was relevant an coherent, and 
his overall condition was noted to be stable.  In July 2002, 
the veteran's speech was relevant and coherent, and his 
overall condition was stable.  He was diagnosed with 
schizoaffective disorder, and a GAF score of 50 was 
indicated.  Similar findings were made in October 2002, with 
a GAF score of 47 indicated.

The claims file contains a letter form Lawson Bernstein, 
M.D., dated in October 2002.  Dr. Bernstein noted in a 
separate statement that he had evaluated the veteran and had 
reviewed multiple medical records, including service medical 
records, VA medical records, VA examination reports, multiple 
private hospitalization records, and the veteran's hearing 
transcripts.  He rendered the opinion that the veteran 
suffered from severe PTSD and that this was also the etiology 
for any other subsequent psychiatric problems, including 
alcohol abuse and mood instability.  Accordingly, "all of 
his psychiatric disabilities" were service-related and not 
autonomous.

In explaining this determination, Dr. Bernstein noted that 
the veteran became ill in the mid-1980s and was diagnosed 
with both PTSD and depression.  It was only in subsequent 
medical records that the veteran was noted to possibly suffer 
from either bipolar disorder or schizoaffective disorder.  
Dr. Bernstein rendered Axis I diagnoses of PTSD, which was 
moderate to severe in severity, treatment-resistant, and 
related to Vietnam experiences; alcohol abuse and dependence 
of a moderate to severe degree and secondary to "self-
medication" of PTSD symptoms; and a mood disorder (bipolar 
type) secondary to medication used to treat PTSD.  

In explaining the third Axis I diagnosis of a mood disorder, 
Dr. Bernstein stressed that a direct causal connection 
between the use of antidepressant medications for PTSD and 
the subsequent development of bipolar disorder.  He 
determined that the veteran's PTSD symptoms preceded his 
bipolar symptoms and that it was inappropriate to conclude 
that the bipolar disorder was autonomous in nature.  Dr. 
Bernstein further indicated that, due to neurochemical 
changes, the development of PTSD would lead to an increased 
risk for all psychiatric disorders.  Finally, he noted that 
"the initial diagnosis of bipolar disorder was a hypothesis 
presented by clinicians in 1994 and 1996" that "developed a 
life of its own" once actually written in the veteran's 
chart.

In summary, Dr. Bernstein expressed the opinion "[b]ased on 
the records reviewed" that all of the veteran's psychiatric 
diseases were the result of his initial experiences in 
Vietnam and subsequent development of PTSD.  If the veteran 
had initially presented with bipolar symptoms or had a 
familial history of such disease, one might "hazard the 
opinion" that this was an autonomous disorder not related to 
Vietnam experiences.  However, this was clearly not the case 
here, and "the statement that the bipolar disorder is an 
autonomous condition is erroneous."  In addition, the 
veteran's use of alcohol was found to clearly arise in the 
setting of self-medication for PTSD and was thus intimately 
related to the same diagnosis.

VA medical records further reflect that, in December 2002, 
the veteran denied suicidal and homicidal ideations, 
hallucinations, and delusions.  He was diagnosed with a 
schizoaffective disorder, PTSD, and alcohol abuse.  It was 
noted that a GAF score of 40 was indicated in late October 
2002.  In March 2003, the veteran appeared disheveled and 
worn, denied suicidal and homicidal ideations.  His speech 
rate and volume were normal, and he did not display any 
hallucinations or delusions.  He was again diagnosed with a 
schizoaffective disorder, PTSD, and alcohol abuse.  It was 
noted that a GAF score of 42 was indicated in December 2002.

In April 2003, the veteran again denied suicidal and 
homicidal ideations, and it was noted that sleep was 
variable, speech of normal rate and volume, and that he was 
not displaying hallucinations or delusions.  His thought 
process was noted to be logical and goal directed.  It was 
noted that a GAF score of 41 was indicated in March 2003.

The Board subsequently requested an independent medical 
opinion addressing this case, which was received in June 
2007.  In this opinion, a doctor who was an associate 
professor of neurology, psychiatry, and family medicine noted 
that the veteran's records had been reviewed and that he had 
endorsed such symptoms as nightmares, social isolation, 
substance dependence, depression, and anxiety which were 
consistent with PTSD.  At the same time, there was a 
protracted and severe psychiatric component of the veteran's 
illness that was not directly related to the content of his 
exposure.  The veteran's ideas of having "special powers or 
destiny" were more consistent with a mood or psychotic 
disorder.  Moreover, many of the mood symptoms and there 
intensity were more consistent with a primary mood disorder.  
The fact that such symptoms were "present for long periods 
prior to patient's self-report of post traumatic disorder 
symptoms" also suggested another Axis I disorder.  

The private doctor further noted that "[w]hat makes the 
assignment of PTSD as the primary causative etiology in the 
is case" was the veteran's chronic substance dependence and 
medication non-compliance.  It was noted to be an 
"illusion" to suggest that these factors could be factored 
into the equation and that PTSD could be diagnosed with 
certainty.  It was also unrealistic "given the atypicality" 
of this case to suggest that all symptoms were completely due 
to PTSD.  The doctor noted that the veteran "most surely" 
had a primary psychiatric disorder that explained the 
majority of his symptoms above and beyond any contribution of 
PTSD.  Despite "some comorbid aspects of PTSD," the doctor 
found significant evidence to suggest a concurrent mood 
disorder, most probably schizoaffective disorder.  The 
veteran's substance abuse and noncompliance also complicated 
the picture.  In summary, the doctor noted that he could not 
support a 100 percent evaluation for the veteran and would 
continue him at his current status instead.

In considering the facts of this case, the Board is faced 
with the critical questions of whether PTSD can be considered 
the causative factor for the full range of the veteran's 
symptomatology, and if so to what extent has such disability 
caused social and occupational impairment throughout the 
pendency of this appeal.  

In regard to the question of whether PTSD can be considered 
the causative factor for the full range of the veteran's 
symptomatology, the Board finds the relevant evidence in this 
case to be in relative equipoise.  On the one hand, the 
veteran's VA examiner from November 2001 found anger and 
aggression that went far beyond PTSD and pointed out that the 
bulk of the veteran's psychiatric difficulty stemmed from his 
schizoaffective disorder.  Similarly, the private doctor who 
offered an independent medical opinion in June 2007 found 
symptoms of a primary mood disorder that were present for 
long periods prior to the veteran's self-report of PTSD 
symptoms.

On the other hand, Dr. Bernstein, in his November 2002 
opinion, strongly contradicted these findings, indicating 
that the veteran's PTSD symptoms had preceded any possible 
onset of bipolar disorder or schizoaffective disorder.  Dr. 
Bernstein instead found that all such secondary psychiatric 
symptomatology had resulted from PTSD and did not constitute 
an autonomous condition.  His conclusions were based on an 
evaluation of the veteran and a review of the relevant mental 
health records and hearing testimony contained in the claims 
file.  Nothing about this opinion or the credentials of Dr. 
Bernstein suggests that his opinion should be afforded less 
probative value, or is less credible, than the conflicting 
opinions of record.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  In 
doing so in this case, the Board has determined that the 
evidence supports a preliminary finding that the full range 
of the veteran's psychiatric symptomatology is attributable 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, any doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

Having reached this preliminary determination, the Board must 
ascertain the degree of severity of the veteran's PTSD.  In 
doing so, the Board first notes that such severity has been 
indicated in treatment records much more in terms of the 
overall effect on social and occupational functioning, rather 
than in terms of individual symptoms or visible 
manifestations.  For that reason, the Board finds the pre-
1996 criteria for evaluating PTSD under Diagnostic Code 9411 
to be more favorable and will utilize those criteria.

A review of all of the evidence in this case reflects a 
disability picture that can be described as severe at all 
times during the pendency of this appeal.  This is indicated 
as early as October 1988, when the veteran was found to have 
poor concentration and was assigned a GAF score of 20, 
representing some danger of hurting self or others, an 
occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV).

Further evidence of a severe disability is indicated in 
multiple treatment records.  Of note to the Board are a 
February 1996 VA evaluation indicating the veteran's recent 
destructive behavior and need for stabilization on 
medication, the notation from the first February 1997 VA 
examination indicating that the veteran's GAF score would be 
reduced to 30 or 40 when the veteran was "actively 
psychotic," and the comment from the November 1997 
psychologist's report that the veteran's prognosis was poor 
in terms of higher level functioning and personality 
integration.

Given that the evidence of record supports the finding of 
several social and occupational impairment, and because this 
level of impairment has been shown to be at this level during 
the entire pendency of the appeal, an initial 70 percent 
evaluation is warranted under the 1996 version of Diagnostic 
Code 9411 as of December 5, 1988.  

The remaining question for the Board is whether a 100 percent 
evaluation is warranted for all or part of this appeal.  As 
noted above, such an evaluation is warranted in circumstances 
including where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  
Again, these criteria present three independent bases for a 
grant of a 100 percent evaluation under Diagnostic Code 9411.  
See Johnson v. Brown, 7 Vet. App. at 98.

Upon a review of the record, the Board is unable to conclude 
that one or more of the criteria for a 100 percent evaluation 
was met prior to December 1995.  The relatively limited 
evidence of record during this time does not suggest either 
virtual isolation in the community or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  This evidence also does not indicate a demonstrable 
inability to obtain or retain employment.  Rather, it has 
been indicated in several subsequent record that the veteran 
was employed during this time frame.  In February 1996, he 
noted that his last job was "as a truck driver in 12/95."  
Also, the veteran's second VA examination report from 
February 1997 indicates that he had worked for a few months 
as a truck driver but that this job had ended approximately 
one year earlier.  

The veteran has not asserted during the course of this appeal 
that his employment at that time resulted in an earned annual 
income not exceeding the U.S. Department of Commerce's 
poverty threshold at that time, or that it occurred in a 
"protected environment," such as a family business or 
sheltered workshop.  The Board thus finds no basis in the 
record for considering such employment to be "marginal" 
pursuant to 38 C.F.R. § 4.16(a).  Accordingly, because the 
record fails to show a demonstrable inability to obtain or 
retain employment prior to December 1, 1995, the Board finds 
no basis for a 100 percent evaluation prior to that date.

At the same time, the aforementioned February 20, 1996 record 
reflects that the veteran was not presently employed at that 
time or since December 1995, and there is no later indication 
of a resumption of employment.  Rather, the veteran's 
subsequent treatment records have indicated variable but 
mostly low GAF scores (e.g., 50 or lower).  As noted above, 
the November 1997 private psychological evaluation indicated 
a poor prognosis in terms of higher level functioning and 
personality integration, and a May 2002 treatment provider 
opined that the veteran was unemployable in the context of 
his schizoaffective disorder, PTSD, and alcoholism.  

While the veteran's most recent VA and private examiners have 
not directly suggested that the veteran's overall psychiatric 
disability, secondary to PTSD, has led to an inability to 
secure or follow a job, the cited treatment records along 
with the veteran's lack of employment and the need for 
frequent and ongoing treatment since the time of the February 
1996 reports are fully consistent with a finding of a 
demonstrable inability to obtain or retain employment.  Such 
evidence thus supports a 100 percent evaluation for PTSD as 
of the veteran's last reported period of employment, in 
December 1995.  In the absence of a specified date when 
employment ended, the Board will utilize December 1, 1995 for 
effective date purposes in this decision.

Overall, the evidence supports a 70 percent evaluation for 
PTSD as of the initial effective date of service connection 
of December 5, 1988 and a 100 percent evaluation as of 
December 1, 1995.  This determination represents a partial 
grant for the first period of time and a full grant for the 
second period of time.


ORDER

Entitlement to a 70 percent initial evaluation for PTSD as of 
December 5, 1988 and a 100 percent evaluation as of December 
1, 1995 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


